Citation Nr: 1731507	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  11-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for an upper respiratory disability. 

3.  Entitlement to service connection for a left hand disability, claimed as secondary to a service-connected left finger disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from ratings decisions of the RO in Montgomery, Alabama.


REMAND

In December 2015, the Veteran advised VA that his address of record had changed as he had moved from Alabama to Massachusetts.  Subsequently, in January 2016, the Board remanded the Veteran's claims for further development.  The Board requested that the Veteran's assistance be sought in obtaining any outstanding private medical records.  Moreover, the Board indicated that, after all development, the claims on appeal were to be readjudicated and, if any benefit sought remained denied, a supplemental statement of the case was to be issued.

Despite the Veteran's December 2015 notification regarding his address, a September 2016 letter asking the Veteran's assistance in obtaining outstanding private treatment records was sent to the Veteran's former address in Alabama.  In the same month, the United States Postal Service returned the letter, indicating that they were unable to forward it to the Veteran at his Massachusetts address.  A copy of the same letter was then sent to the Veteran at his correct address in Massachusetts.  However, the January 2017 supplemental statement of the case was issued to the Veteran at his former address in Alabama.  The record of evidence contains no indication that the supplemental statement of the case was resent to the Veteran's most current address of record in Massachusetts.  Therefore, a remand is necessary to ensure compliance with the Board's January 2016 remand requests.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran at his address of record in Massachusetts and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

